     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 1 of 21 Page ID #:1



1     Christopher J. Hamner, Esq. (SBN 197117)
2     HAMNER LAW OFFICES, APLC
      26565 West Agoura Road, Suite 200-197
3     Calabasas, California 91302
4     Telephone: (888) 416-6654
      chamner@hamnerlaw.com
5

6     Attorneys for Plaintiff, Noel Largaesparda and the proposed class
7
                               UNITED STATES DISTRICT COURT
8
                              CENTRAL DISTRICT OF CALIFORNIA
9

10    NOEL LARGAESPARDA, an                        Case No.
11
      individual California resident, on
      behalf of himself individually and           CLASS ACTION COMPLAINT FOR:
12    the proposed class,
13                                                 1. INTENTIONAL
                     Plaintiff                         MISCLASSIFICATION
14                                                 2. VIOLATION OF THE FAIR LABOR
15                       v.                            STANDARDS ACT (FLSA 29 USC §
                                                       201, et seq.)
16    DOCTORS ON DEMAND, INC.                      3. FAILURE TO PAY OVERTIME
17    a California corporation, and                    WAGES (CAL. LABOR CODE §510)
      DOES 1-100, inclusive,                       4. FAILURE TO PAY MINIMUM
18
                                                       WAGES
19                  Defendant.                     5. FAILURE TO PROVIDE REST
                                                       BREAKS
20
                                                   6. FAILURE TO PROVIDE MEAL
21                                                     PERIODS OR COMPENSATION IN
                                                       LIEU THEREOF
22
                                                   7. WAGE STATEMENT VIOLATIONS
23                                                 8. FAILURE TO PAY WAGES OF
24
                                                       TERMINATED OR RESIGNED
                                                       EMPLOYEES
25                                                 9. UNFAIR BUSINESS PRACTICES
26                                                     (BUS. & PROF. CODE §§ 17200-17208)
                                                   10. INJUNCTION
27

28                                                  DEMAND FOR JURY TRIAL

                                                       1                 ____________
      LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 2 of 21 Page ID #:2



1            Plaintiff Noel Largaesparda, (hereinafter “Plaintiff”) on behalf of himself
2     brings the following causes of action against Defendant.
3
                                          I.     THE PARTIES
4

5          A.         The Plaintiff
6
           1.         Plaintiff Noel Largaesparda is a resident of San Francisco, California.
7
      At all relevant times herein, Plaintiff was employed by Defendant as an IT
8
      professional.
9
             B.       The Defendant
10
           2.         Defendant, Doctor on Demand, Inc. (herein after “Doctor on
11
      Demand”), is a California corporation that owns and operates, and does business
12
      in California. Defendant has offices and regularly and systematically does
13
      business in Los Angeles County.
14
           3.         The true names and capacities, whether individual, corporate,
15
      associate, or otherwise, of Defendant sued here in as DOES 1 through 10,
16
      inclusive, are currently unknown to plaintiff, who therefore sues Defendant by
17

18
      such fictitious names under Code of Civil Procedure section 474. Plaintiff is

19
      informed and believes, and based thereon alleges, that Defendant designated

20
      herein as a DOE is legally responsible in some manner for the unlawful acts

21    referred to herein. Plaintiff will seek leave of court to amend this complaint to

22    reflect the true names and capacities of the Defendant designated hereinafter as

23    DOES when such identities become known.
24                               II.     GENERAL ALLEGATIONS
25         4.         Plaintiff worked as an IT professional for Defendant from
26    approximately November 12, 2019 to February 14, 2020.
27         5.         Plaintiff alleges during this time, he worked an extremely heavy
28    schedule performing routine IT work for Defendant. Plaintiff alleges he and the

                                                       2                  ____________
      LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 3 of 21 Page ID #:3



1     proposed class regularly worked approximately 7.5 hours of overtime per day.
2          6.        Plaintiff alleges he and the proposed class were misclassified as
3     exempt by Defendant.
4          7.        Plaintiff alleges he and the proposed class did not possess the
5     requisite discretion to be classified as exempt from overtime.
6          8.        Plaintiff alleges Defendant failed to pay him and the proposed class
7
      overtime pay, instead paying him only salary and no overtime.
8
           9.        IT professionals such as Plaintiff and the proposed class cannot be
9
      classified as exempt and must be paid overtime for every hour worked in excess of
10
      8 hours per day or 40 hours per week. The intentional misclassification of
11
      Plaintiff and the proposed class violated California Labor Code section 226.8, 510
12
      and1194, California Code of Regulations Title 8 Section 11160(3), and California
13
      Wage Commission Wage Order 4-2001.
14
           10.       Plaintiff alleges he and the proposed class were not provided with the
15
      opportunity to take legal meal and rest breaks. Plaintiff alleges Defendant’s IT
16
      team was especially busy on Tuesdays and Thursdays, resulting in missed rest and
17
      meal breaks, and excessive overtime.
18
           11.       Plaintiff alleges that he and the proposed class were intentionally
19
      misclassified by Defendant in violation of Labor Code section 226.8.
20
           12.       Plaintiff alleges he and the proposed class were entitled to regular
21
      pay, plus overtime pay for each overtime hour worked traveling to, from, and
22
      working with Defendant’s clients.
23
           13.       Plaintiff reported directly to his supervisor for all work instructions.
24
      Plaintiff’s supervisor oversaw, directed, and supervised the team, composed of
25
      employees who were each misclassified, including Plaintiff.
26
           14.       Plaintiff alleges he and the proposed class were not subject to an
27
      exemption for executive, administrative, and professional employees, or any other
28

                                                       3                   ____________
      LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 4 of 21 Page ID #:4



1     managerial exemption under federal and California law.
2          15.       Plaintiff alleges Defendant’s pay policies as alleged herein resulted in
3     a failure to pay all wages due for compensable work or work time wherein
4     Plaintiff and the proposed class remained subject to their employer’s control. This
5     policy and practice therefore violated California Labor Code section 200-202,
6     Labor Code section 1194, and California Industrial Wage Commission (IWC)
7
      Wage Order 4-2001.
8
           16.       As result of the Defendant’s pay policies, Defendant failed to provide
9
      accurate, itemized wage statements to Plaintiff and the proposed class as required
10
      by Labor Code section 226.
11
           17.       Plaintiff alleges Defendant failed to pay all wages owed Plaintiff as
12
      required by Labor Code section 203. This claim results from Defendant’s failure
13
      to pay premium wages for missed, late, interrupted or short break periods under
14
      Labor Code section 226.7, and corresponding IWC Wage Order 4-2001.
15
                       III.    CLASS DEFINITION AND ALLEGATION
16
           18.       Plaintiff seeks to represent the following class pursuant to Federal
17

18
      Rule of Civil Procedure Rule 23:

19
                 All persons who have worked for Defendant as an IT worker, or

20               similar position, in the United States in the last four years.

21                                  IV.     CLASS ALLEGATIONS
22         19.       Numerosity. The members of the proposed class are so numerous
23    that their individual joinder is impracticable. Plaintiffs are informed and believe,
24    and on that basis allege, that the proposed class contains hundreds of thousands of
25    members. The precise number of proposed class members is unknown to
26    Plaintiffs. The true number of the proposed class is known by the Defendant,
27    however, and thus, may be notified of the pendency of this action by first class
28

                                                       4                  ____________
      LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 5 of 21 Page ID #:5



1     mail, electronic mail, and by published notice.
2          20.         Existence and Predominance of Common Questions of Law and
3     Fact. Common questions of law and fact exist as to all members of the proposed
4     class and predominate over any questions affecting only individual proposed class
5     members. These common legal and factual questions regarding, among other
6     things, whether Plaintiff and the class they seek to represent were/ are
7
      misclassified and are in fact non-exempt hourly sales people, whether the outside
8
      sales exception applies here, and whether and how much Defendant owe Plaintiffs
9
      and the proposed class in unpaid wages, fees, costs, and other damages and/or
10
      penalties, and also involve the following class questions:
11
                 (a) what were and are the policies, programs, practices, procedures and
12
                 protocols of Defendant regarding Plaintiff and the proposed class
13
                 members’ actual work and tasks and their job duties irrespective of job
14
                 titles;
15
                 (b) whether Defendant is and was subject to overtime requirements
16
                 contained in the California IWC Wage Orders and other California law
17
                 with respect to Plaintiffs and the proposed class pursuant to Labor Code
18
                 section 510, and Wage Order No. 4-2001 for the period commencing four
19
                 years prior to the date of the filing of this Complaint and continuing
20

21
                 through the date of judgment.

22
                 (c) whether Defendant’s policy and practice of classifying Plaintiffs and

23               the proposed class as exempt from overtime entitlement under California

24               law and Defendant’s policy and practice of failing to pay overtime to the
25               proposed class violates applicable provisions of California law, including
26               applicable statutory and regulatory authority;
27

28

                                                       5                  ____________
      LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 6 of 21 Page ID #:6



1                (d) whether Defendant unlawfully failed to pay overtime compensation in
2                violation of the California Unfair Competition Law, Cal. Bus. & Prof.
3                Code § 17200, et seq., and the California Labor Code and related
4
                 regulations, Cal Labor Code §§ 201, 202, 203, 226, 510, 1174, 1174.5, and
5
                 1194, the applicable Cal. Wage Orders;
6
                 (e) whether Defendant violated California law by their policies,
7
                 programs, practices, procedures and protocols regarding rest periods for
8
                 Plaintiffs and the proposed class;
9
                 (f) what were and are the policies, programs, procedures and protocols of
10
                 Defendant regarding furnishing Plaintiff and the proposed class, upon
11
                 payment of wages, itemized statements required by Labor Code § 226.
12
                 (g) whether Defendant violated Business & Professions Code sections
13
                 17200 et seq., by their policies, programs, practices, procedures and
14
                 conduct referred to in this cause of action;
15

16
                 (h) whether Plaintiff and the proposed class are entitled to injunctive

17
                 relief.

18         21.        Typicality. Plaintiff’s claims are typical of the claims of the proposed

19    class.
20         22.        Adequacy of Representation. Plaintiff will fairly and adequately
21    protect the interests of the members of the proposed class. Plaintiffs have retained
22    counsel experienced in complex consumer class action litigation. Plaintiffs intend
23    to prosecute this action vigorously. Plaintiffs have no adverse or antagonistic
24    interests to those of the proposed class.
25         23.        Superiority. A class action is superior to all other available means for
26    the fair and efficient adjudication of this controversy. The damages or other
27    financial detriment suffered by individual proposed class members is relatively
28

                                                       6                   ____________
      LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 7 of 21 Page ID #:7



1     small compared to the burden and expense that would be entailed by individual
2     litigation of their claims against the defendant. It would thus be virtually
3     impossible for the class, on an individual basis, to obtain effective redress for the
4
      wrongs done to them. Furthermore, even if proposed class members could afford
5
      such individualized litigation, the court system could not. Individualized litigation
6
      would create the danger of inconsistent or contradictory judgments arising from the
7
      same set of facts. Individualized litigation would also increase the delay and
8
      expense to all parties and the court system from the issues raised by this action. By
9
      contrast, the class action device provides the benefits of adjudication of these
10
      issues in a single proceeding, economies of scale, and comprehensive supervision
11
      by a single court, and presents no unusual management difficulties under the
12
      circumstances here.
13

14
                                      IV. CAUSES OF ACTION
15

16                                   FIRST CAUSE OF ACTION
17                     Intentional Misclassification (Labor Code § 226.8)
18
           24.       Plaintiff re alleges and incorporates by this reference each of the
19

20
      foregoing paragraphs as if set forth herein.

21         25.       Labor Code § 226.8 makes it unlawful to willfully misclassify
22
      employees as independent contractors. California employers cannot voluntarily
23

24    and knowingly misclassify an individual as an independent contractor.
25         26.       Defendant misclassification of its IT workers as independent
26
      contractors is not “well reasoned” or done in good faith. Plaintiff alleges
27

28    misclassification constitutes a pattern and practice of violating the law.

                                                       7                  ____________
      LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 8 of 21 Page ID #:8



1          27.       Plaintiff requests relief as described in the Prayer alleged supra
2
      herein.
3

4                                  SECOND CAUSE OF ACTION
5                            Violation of the Fair Labor Standards Act
                                 (“FLSA,”29 U.S.C .§ 201, et seq.)
6

7          28.       Plaintiff re-alleges and incorporates by this reference each of the
8     foregoing paragraphs as if fully set forth herein.
9          29.       Plaintiff worked for Defendant without receiving the minimum wage
10    for all hours worked, under 29 U.S.C. § 206(a). That Section provides the
11    following: “Every employer shall pay to each of his employees who in any
12    workweek is engaged in commerce or in the production of goods for commerce, or
13    is employed in an enterprise engaged in commerce or in the production of goods
14    for commerce, wages at the [minimum wage].”
15
           30.       Plaintiff alleges Defendant required Plaintiff, as part of her
16
      employment, to work without additional compensation, such as overtime pay in
17
      excess of the forty hours per week maximum under 29 U.S.C. § 207(a)(1). That
18
      Section provides the following: “Except as otherwise provided in this section, no
19
      employer shall employ any of his employees for a workweek longer than forty
20
      hours unless such employee receives compensation for his employment in excess
21
      of the hours above specified at a rate which is not less than one and one-half times
22
      the regular rate at which he is employed.”
23
           31.        Plaintiff alleges Defendant required Plaintiff, as part of her
24

25
      employment, to work without compensation for all hours worked, to work beyond

26
      forty hours per week without the payment of overtime compensation therefore

27    and/or to work at a wage less than the minimum wage, pursuant to, inter alia, 29

28    U.S.C. §§ 206 and 207(a)(1).

                                                       8                   ____________
      LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 9 of 21 Page ID #:9



1          32.       Plaintiff’s FLSA claims are brought not only for alleged overtime
2     violations, but also for alleged off-the-clock and minimum wage violations as well.
3
      Indeed, in the performance of his duties for Defendant, Plaintiff often did work
4
      over forty hours per week, yet did not receive straight or overtime compensation
5
      for the work, labor and services they provided to Defendant, as required by the
6
      FLSA. The precise number of unpaid overtime hours will be proven at trial.
7
           33.       Defendant's violations of the FLSA were willful and are ongoing. As a
8
      result of the foregoing, Plaintiff seeks judgment against Defendant for unpaid
9
      wages, including overtime wages owed by Defendant pursuant to 29 U.S.C. §§ 206
10
      and 207, together with an award of an additional equal amount as liquidated
11
      damages, and costs, interests, and reasonable attorneys’ fees, pursuant to, inter alia,
12
      29 U.S.C. § 216(b).
13

14
                                    THIRD CAUSE OF ACTION

15                          Failure to Pay Overtime Wages
16
       (Labor Code §§ 510, 1194, 1198, and 1199, IWC Wage Orders, and Related
                                       Violations)
17

18         34.       Plaintiff re-alleges and incorporates by this reference each of the
19    foregoing paragraphs as if set forth herein.
20
           35.       Defendant illegally failed to pay overtime wages, and in so doing,
21

22    Defendant willfully violated the provisions of Labor Code sections 510, 1194,
23
      1198, 1199, IWC Wage Orders, and California Code of regulations, Title 8,
24
      section 11160(3).
25

26         36.       California law requires employers to pay overtime compensation to
27

28

                                                       9                  ____________
      LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 10 of 21 Page ID #:10



1      all non-exempt employees for all hours worked over eight in a day or forty per
2
       week for overtime and over twelve in a day for double-time.
3

4           37.       As a direct and proximate result of Defendant’s unlawful conduct, as
5      set forth herein, Plaintiff has sustained damages, including loss of compensation
6
       for overtime worked on behalf of Defendant in an amount to be established at
7

8      trial, prejudgment interest, and costs and attorney’s fees, pursuant to statute and
9
       other applicable law.
10

11
            38.       Plaintiff alleges Defendant is liable to Plaintiff for actual damages,

12     statutory damages, and attorneys’ fees and costs.
13
                                    FOURTH CAUSE OF ACTION
14
             Failure to Pay Minimum Wage, Labor Code §§ 1194, 1197 and 1197.1
15                               (Unpaid Minimum Wages)
16
            39.        Plaintiff re-alleges and incorporates by this reference each of the
17
       foregoing paragraphs as if set forth herein.
18
            40.       Defendant illegally failed to pay wages and/ or overtime wages, and
19
       in so doing, Defendant willfully violated the provisions of Labor Code sections
20
       510, 1194, 1198, 1199, IWC Wage Order and California Code of regulations,
21
       Title 8, section 11160(3).
22
            41.       Plaintiff seeks all actual, consequential and incidental losses and
23
       damages, according to proof, and also, penalties of $100.00 for the initial failure
24

25
       to timely pay minimum wages and $250.00 for each subsequent failure to pay

26
       minimum wages pursuant to California Labor Code section 1197.1, liquidated

27
       damages in an amount equal to the wages unlawfully unpaid and interest thereon

28     pursuant to California Labor Code section 1194.2 and all unpaid wages and civil

                                                        10                 ____________
       LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 11 of 21 Page ID #:11



1      penalties pursuant to California Labor Code section 2699(g) and (g) and 558 in an
2      amount of one hundred dollars ($100) for each violation per pay period for the
3      initial violation and two hundred dollars ($200) per pay period for each
4      subsequent violation, plus costs and attorneys’ fees for violation of California
5      Labor Code section 1198.
6
                                      FIFTH CAUSE OF ACTION
7
                              Failure to Provide Rest Breaks
8        (Labor Code § 226.7, 512; IWC Order 5; Cal. Code Regs., Title 8 § 11050)
9             32.     Plaintiff re-alleges and incorporates by this reference each of the
10
       foregoing paragraphs as if fully set forth herein.
11

12            33.     By failing to provide rest periods every four (4) hours or major
13     fraction thereof worked per workday by non-exempt employees and failing to
14
       provide one (1) hour’s pay in lieu thereof, as alleged above and herein, Defendant
15

16     willfully violated the provisions of Labor Code section 226.7 and IWC Wage
17
       Orders at section 12.
18

19
            42.       By failing to keep adequate time records as required by sections 226

20     and 1174(d) of the Labor Code and IWC Wage Order at section (7), Defendant
21
       have injured Plaintiff and made it difficult to calculate the unpaid rest and meal
22

23     period compensation due Plaintiff. On information and belief, Plaintiff alleges
24     Defendant’s failure to maintain accurate records was willful.
25
            43.        As a result of the unlawful acts of Defendant, Plaintiff has been
26

27

28

                                                        11                 ____________
       LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 12 of 21 Page ID #:12



1      deprived of premium wages in amounts to be determined at trial, and are entitled
2
       to an accounting and recovery of such amounts, plus interest and penalties
3

4      thereon, attorneys fees and costs, under Labor Code sections 201,202, 203, 218.5,
5      226, 226.7, 1194 and 1199, and the applicable IWC Wage Orders.
6
            44.       Plaintiff alleges Defendant is liable to Plaintiff for actual damages,
7

8      statutory damages, and attorneys’ fees and costs.
9
                                      SIXTH CAUSE OF ACTION
10

11
                                    Failure to Provide Meal Periods
                                     (Labor Code § 226.7 and 512)
12

13
            45.       Plaintiff re-alleges and incorporates by this reference each of the

14     foregoing paragraphs as if fully set forth herein.
15
            46.       Throughout the period applicable to this cause of action, California
16

17     law, as set forth in relevant part by the Industrial Welfare Commission Wage
18
       Orders at section (11), provided as follows:
19
                              i. No employer shall employ any person for a work period or
20

21                                more than five (5) hours without a meal period of not less
22
                                  than 30 minutes…
23

24
                             ii. If an employer fails to provide an employee a meal period

25                                in accordance with the applicable provisions of this Order,
26
                                  the employer shall pay the employee one (1) hour of pay at
27

28

                                                        12                  ____________
       LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 13 of 21 Page ID #:13



1                                 the employee’s regular rate of compensation for each work
2
                                  day that the meal period is not provided.
3

4           47.       Similarly, Labor Code § 226.7 requires payment of one (1) hour of
5      pay in lieu of meal periods not provided by the employer. Throughout the period
6
       applicable to this cause of action, Defendant failed to consistently allow and
7

8      provide the meal periods required by California law. Therefore Plaintiff is
9
       entitled to compensation as stated above, plus interest, attorneys fees, costs and
10

11
       other applicable relief.

12          48.       Throughout the period applicable to this cause of action, Defendant
13
       required Plaintiff to work during meal periods mandated by the applicable orders
14

15     of the Industrial Welfare Commission. Therefore Plaintiff is entitled to be paid as
16     stated in Labor Code § 226.7, plus interest, attorneys’ fees, costs, and other
17
       applicable relief.
18

19          49.       On information and belief, Plaintiff alleges he did not voluntarily or
20
       willfully waive rest and/ or meal periods and was regularly required to work
21
       through rest and meal periods. Defendant failed to meet the requirements for
22

23     lawful on-duty rest and/or meal periods and/or instituted a course of conduct that
24
       created a working environment in which non-exempt employees were incapable of
25

26     taking rest and/or meal periods. As such, non-exempt employees were

27     intimidated or coerced into waiving rest and/or meal periods, and any written
28

                                                        13                    ____________
       LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 14 of 21 Page ID #:14



1      waivers were obtained without full disclosure and are thus involuntary and
2
       without consent.
3

4           50.       Plaintiff alleges Defendant is liable to Plaintiff for actual damages,
5      statutory damages, and attorneys’ fees and costs.
6
                                   SEVENTH CAUSE OF ACTION
7

8                                      Wage Statements Violations
                                         (Labor Code §226(a))
9

10          51.       Plaintiff re-alleges and incorporates by this reference each of the
11
       foregoing paragraphs as if fully set forth herein.
12

13
            52.       Section 226(a) of the California Labor Code requires Defendant to

14     itemize all wage statements deductions from payment of wages and to accurately
15
       report total hours worked by Plaintiff. Defendant have knowingly and
16

17     intentionally failed to comply with Labor Code section 226(a) on each and every
18
       wage statement provided to Plaintiff.
19
            53.       California Labor Code § 226(a) sets forth reporting requirements for
20

21     employers when they pay wages: Every employer shall at the time of each
22
       payment of wages, furnish each of his or her employees an accurate itemized
23

24
       statement in writing showing (1) gross wages earned, (2) total hours worked, (3)

25     the number of piece rate units worked or earned, (4) all deductions, (5) net wages
26
       earned, (6) the inclusive dates for the period paid, (7) partial social security
27

28     number, (8) the name and address of the legal entity that is the employer, and (9)

                                                        14                 ____________
       LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 15 of 21 Page ID #:15



1      all applicable hourly rates in effect during the pay period and the corresponding
2
       number of hours worked at each hourly rate by the employee.
3

4           54.       As a consequence of Defendant knowing and intentional failure to
5      comply with Labor Code section 226(a), Plaintiff is entitled to actual damages or
6
       penalties not to exceed $4,000.00 pursuant to Labor Code section 226(b), together
7

8      with interest thereon and attorneys’ fees and costs.
9
            55.       Plaintiff alleges Defendant is liable to Plaintiff for actual damages,
10

11
       statutory damages, and attorneys’ fees and costs.

12                                  EIGHTH CAUSE OF ACTION
13
                  Failure to Pay Wages of Terminated or Resigned Employees
14                                 (Labor Code § 201-203)
15
            56.       Plaintiff re-alleges and incorporates by this reference each of the
16

17     foregoing paragraphs as if fully set forth herein.
18
            57.       As of the filing of the Complaint, Defendant failed to timely pay
19
       wages due, and Plaintiff is owed penalties pursuant to Labor Code sections 201,
20

21     202, 203.
22
            58.       Defendant failed to pay Plaintiff without abatement, all wages owed
23

24
       to Plaintiff (as defined by applicable California law) within the time required by

25     applicable California law. Among other things, these employees were never paid
26
       any of the overtime compensation referred to in this Complaint, nor were they
27

28     paid the other unpaid wages referred to in this Complaint. Defendant’s failure to

                                                        15                 ____________
       LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 16 of 21 Page ID #:16



1      pay said wages within the required time was willful within the meaning of Labor
2
       Code section 203.
3

4           59.       Therefore, each of these employees is entitled to one day’s wages for
5      each day he or she was not timely paid all said wages due, up to a maximum of
6
       thirty days’ wages for each employee. Because none of said employees were ever
7

8      paid the overtime wages to which they were entitled, and were never paid other
9
       unpaid wages referred to in this Complaint, each of said employees is entitled to
10

11
       thirty days’ wages.

12          60.       Plaintiff alleges Defendant is liable to Plaintiff for actual damages,
13
       statutory damages, and attorneys’ fees and costs.
14

15                                   NINTH CAUSE OF ACTION
16                                     Unfair Business Practices
17                               (Bus. & Prof. Code, §§ 17200-17208)
18          61.       Plaintiff re-alleges and incorporates by this reference each of the
19     foregoing paragraphs as if fully set forth herein.
20
            62.       Defendant’s policy and practices alleged herein resulted in the
21

22     Defendant’s failure to pay for all working hours, failure to pay overtime, failure to
23
       pay under the terms of the employment agreement, and as mandated by law.
24
       Defendant have violated IWC Wage Orders and California Labor Code by
25

26     engaging in the violations alleged herein, which may be discovered in the course
27

28

                                                        16                 ____________
       LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 17 of 21 Page ID #:17



1      of litigation, and which constitute unlawful activity prohibited by Business and
2
       Professions Code section 17200 et seq.
3

4           63.       The actions of Defendant in failing to pay Plaintiff in a lawful
5      manner constitutes false, unfair, fraudulent and deceptive business practices,
6
       within the meaning of Business and Professions Code, sections 17200, et. seq.
7

8           64.       Plaintiff is entitled to an injunction, specific performance under
9
       Business and Professions Code, section 17202, and/or other equitable relief
10

11
       against such unlawful practices in order to prevent future loss, for which there is

12     no adequate remedy at law. Plaintiff brings this cause individually subject to
13
       Defendant’s unlawful acts and practices.
14

15          65.       As a result of Defendant’s unlawful acts, Defendant have reaped and
16     continue to reap unfair benefits at the expense of Plaintiff. Defendant should be
17
       enjoined from this activity, caused to specifically perform their obligations, and
18

19     made to disgorge these ill-gotten gains, and restore to Plaintiff of the public
20
       wrongfully withheld wages and/or other moneys pursuant to Business and
21
       Professions Code, sections 17200 et seq. Plaintiff is informed and believes, and
22

23     on that basis alleges, that Defendant is unjustly enriched through their failure to
24
       provide wages and overtime wages to Plaintiff.
25

26          66.       Plaintiff is informed and believes, and on that basis alleges, that

27     Plaintiff was prejudiced by Defendant’s unfair trade practices.
28

                                                        17                 ____________
       LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 18 of 21 Page ID #:18



1           67.       As a direct and proximate result of the unfair business practices of
2
       Defendant, and each of them, Plaintiff is entitled to equitable and injunctive relief,
3

4      including full restitution, specific performance, and/or disgorgement of all wages
5      which have been unlawfully withheld from Plaintiff as a result of the business acts
6
       and practices herein, and enjoining of Defendant to cease and desist from
7

8      engaging in the practices described herein.
9
            68.       The illegal conduct alleged herein is continuing and there is no
10

11
       indication that Defendant will discontinue such activity in the future. Plaintiff

12     alleges that if Defendant is not enjoined from the conduct set forth in this
13
       Complaint, Defendant will continue to fail to pay wages owed.
14

15          69.       Plaintiff further requests that the court issue a preliminary and
16     permanent injunction prohibiting Defendant from continuing to fail to pay all
17
       wages owed.
18

19          70.       Plaintiff alleges Defendant is liable to Plaintiff for actual damages,
20
       statutory damages, and attorneys’ fees and costs.
21
                                     TENTH CAUSE OF ACTION
22

23                                                Injunction
24
            71.       Plaintiff incorporates all previous paragraphs of this complaint as
25

26     though fully set forth herein.

27          72.       Plaintiff seeks injunctive relief to prohibit the continuing unlawful
28

                                                        18                 ____________
       LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 19 of 21 Page ID #:19



1      acts alleged herein.
2
            73.       Defendant’s practices caused Plaintiff to suffer damages, and
3

4      continue to cause wage and hour damages, fees and costs to members of the
5      proposed class who currently still work for Defendant.
6
            74.       Plaintiff seeks to enjoin Defendant from continuing their ongoing
7

8      wage and hour violations at Defendant’s and Defendant’s client’s places of
9
       business.
10

11
            75.       Plaintiff does not have a plain, speedy, and adequate remedy in the

12     ordinary course of law, other than the requested injunctive relief.
13
                                                       IV.
14
                                         PRAYER FOR RELIEF
15
              Plaintiff prays as follows:
16

17            1. That the Court determine that the failure of the Defendant to pay

18     compensation to the Plaintiff be adjudged and decreed to violate the applicable

19     IWC Wage Orders, regulations and statutes;
20            2. That the Defendant be ordered to pay and judgment be entered for wages
21     for Plaintiff according to proof;
22            3. That the Defendant be ordered to pay and judgment be entered for
23     overtime wages, to Plaintiff according to proof;
24            4. That the Defendant be ordered to pay and judgment be entered for
25     liquidated damages under Labor Code section 1194.2 to Plaintiff according to
26     proof:
27            5. That the Defendant be ordered to pay and judgment be entered for Labor
28     Code section 226 penalties to Plaintiff according to proof;

                                                        19               ____________
       LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
     Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 20 of 21 Page ID #:20



1             6. That the Defendant be ordered to pay and judgment be entered for Labor
2      Code section 226(f) penalties to Plaintiff according to proof;
3             7. That the Defendant be ordered to pay and judgment be entered for Labor
4      Code section 203 penalties to Plaintiff according to proof;
5             8. That the Defendant be found to have engaged in unfair competition in
6      violation of Business and Professions Code, section 17200;
7
              9. That the Defendant be ordered and enjoined to pay restitution to Plaintiff
8
       due to the Defendant’s unlawful and unfair competition, including disgorgement
9
       of their wrongfully obtained profits, wrongfully withheld wages according to
10
       proof, and interest thereon pursuant to Business and Professions Code, sections
11
       17203 and 17204;
12
              10. That Defendant be enjoined from further acts of unfair competition and
13
       specifically from failing to pay compensation to Plaintiff;
14
              11. That Plaintiff be awarded Attorneys’ fees and costs pursuant to statute,
15
       including but not limited to Labor Code, section 1194 and Code of Civil
16
       Procedure, section 1021.5;
17
              12. Otherwise determine the appropriate remedy to compensate Plaintiff, as
18
       required to promote fairness and justice, including but not limited to establishing
19
       procedures for compensation, compensation amounts and fluid recovery if
20
       appropriate;
21
              13. Prejudgment Interest; and
22
              14. Any other relief this court deems proper.
23
       DATED: March 25, 2020                         HAMNER LAW OFFICES, APLC
24

25                                                   _______________________________
                                                     /s/ Christopher Hamner
                                                     By: Christopher J. Hamner, Esq.
26
                                                     Attorneys for Plaintiff Noel Largaesparda
27                                                   and the proposed class
28

                                                        20                    ____________
       LARGAESPARDA v. DOCTOR ON DEMAND, INC. - COMPLAINT
Case 2:20-cv-02773-MWF-AGR Document 1 Filed 03/25/20 Page 21 of 21 Page ID #:21


   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

    28


                                            1
                                     PROOF OF SERVICE
